Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sonya Pettaway appeals from the district court’s orders upholding the bankruptcy court’s determination that her student loan debt was not dischargeable in her bankruptcy case, and denying her motion to amend the record. We have reviewed the record and find no reversible error. Accordingly, we grant Pettaway’s motion for leave to proceed in forma pau-peris and affirm for the reasons stated by the district court. Pettaway v. Dep’t of *21Educ., No. 3:13-cv-00241-HEH, 2013 WL 4062130 (E.D.Va. Aug. 9, 2013; Oct. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.